Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

No. 17-BG-570

IN RE CHRISTOPHER W. POVERMAN
                                                   2014 DDN 315

An Administratively Suspended Member of the
Bar of the District of Columbia Court of Appeals

Bar Reg. No. 437053

BEFORE: Beckwith, Associate Judge, and Nebeker and Steadman, Senior Judges.

                                    ORDER
                           (Filed – September 28, 2017)

       On consideration of the certified order of the Maryland Court of Appeals
indefinitely suspending respondent from the practice of law in the state of
Maryland with the right to apply for reinstatement after no less than one year; this
court’s June 9, 2017, order temporarily suspending respondent in this case and
directing him to show cause why functionally equivalent reciprocal discipline
should not be imposed; the statement of Disciplinary Counsel regarding reciprocal
discipline; and it appearing that respondent did not file a response to this court’s
show cause order or file the required D.C. Bar R. XI, § 14 (g) affidavit, it is

        ORDERED that Christopher W. Poverman is hereby suspended from the
practice of law in the District of Columbia for one year with reinstatement subject
to a fitness requirement. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010)
(explaining that the presumption of identical discipline in D.C. Bar R. XI, § 11 (c)
will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C.
2002) (explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). For purposes of eligibility to petition for
reinstatement, the suspension will not begin to run until such time as respondent
files a D.C. Bar R. XI, § 14 (g) affidavit.

                                 PER CURIAM